Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 4, 2009 Registration No. 333-149768 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RODMAN & RENSHAW CAPITAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 84-1374481 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1251 Avenue of the Americas New York, NY 33487 (212) 356-0500 (212) 356-0536 Facsimile (Address, including zip code, and telephone number, including area code, of registrants executive offices) Edward Rubin Chief Executive Officer 1251 Avenue of the Americas New York, NY 33487 (212) 356-0500 356-0536 Facsimile (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to : Kenneth S. Rose, Esq. Morse, Zelnick, Rose & Lander, LLP 405 Park Avenue New York, New York 10022 (212) 838-5030 (212) 838-9190 Facsimile THE PURPOSE OF THIS AMENDMENT IS TO DEREGISTER 7,325, COMMON STOCK . PART II Item 17. Undertakings Pursuant to Item 512(a)(3) of Regulation S-K, this Post-Effective Amendment No. 1 is filed in order to deregister 7,325,699 shares of common stock covered by this Registration Statement which remain unsold. No shares of common stock were sold pursuant to this Registration Statement. The offering covered by this Registration Statement has been terminated. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of New York, state of New York, on August 4, 2009. RODMAN & RENSHAW CAPITAL GROUP, INC. By: /s/ Edward Rubin Edward Rubin, Chief Executive Officer In accordance with the requirements of the Securities Act of 1933, as amended, the following persons have signed this Post-Effective Amendment No. 1 to this Registration Statement in the capacities indicated on the date set forth above. Signature Title /s/ Edward Rubin Chief Executive Officer, President and Director Edward Rubin (principal executive officer) */s/ David J. Horin Chief Financial and Accounting Officer David J. Horin (principal financial officer) */s/ Wesley K. Clark Wesley K. Clark Chairman and Director */s/ Michael Vasinkevich Vice Chairman and Director Michael Vasinkevich */s/ John J. Borer III Senior Managing Director, Head of John J. Borer III Investment Banking and Director */s/ Sam Dryden Director Sam Dryden */s/ Richard M. Cohen Director Richard M. Cohen */s/ Winston Churchill Director Winston Churchill */s/ Mark L. Friedman Director Mark L. Friedman */s/ Marvin I. Haas Director Marvin I. Haas */s/ Peter F. Drake Director Peter F. Drake _ /s/ Edward Rubin * By: Edward Rubin, Attorney in fact
